DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is objected to since the title is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND ASSISTANCE SYSTEM FOR DETECTING A DEGRADATION OF FLIGHT PERFORMANCE.
The suggested title would be consistent with the invention as described in the specification.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 11, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Palmer (US 6,253,126).

Determining a current flying state of the aircraft in flight, the current flying state from a plurality of values comprising of flying state parameters that influence or characterize the flight performance of the aircraft, which are at least partially recorded by sensors provided on the aircraft (from lift, pressure sensors deriving the real-time dynamic state of the aircraft such as airspeed, attitude, angle of attack; Palmer at column 2 lines 66-67, column 3 lines 1-22, column 5 lines 41-67, column 6 lines 10-59, column 7 lines 8-23).
Calculating a current flight performance indicator from one or more flying state parameters of the currently determined flying state by an electronic evaluation unit (AFCS monitors sensed and determined data).
Determining a nominal flying performance reference indicator from the a flight performance model of the aircraft in flight which replicates a nominal flight performance of the aircraft in the non-degraded flying state, wherein the flight performance model is provided in dependence on one or more flying state parameters of the currently determined flying state by the electronic evaluation unit (based on prior known nominal flight data as a function of aircraft configuration data and sensed dynamic parameters, nominal flight performance data is created and stored for later use in comparison to real-time values to determine abnormalities; Palmer at column 9 lines 19-67, column 10 lines 1-13).
Detecting a degradation of the flight performance of the aircraft in flight in dependence on a comparison between the current flight performance indicator and the nominal flight 

Regarding claim 2, 18Palmer discloses wherein the step of detecting the degradation of flight performance establishes aircraft icing (icing condition of aircraft derived from compared data; Palmer at column nine lines 35-67).

Regarding claim 3, Palmer discloses wherein the current flying state parameters are selected from the group consisting of a current flying speed, a change over time of the current flying speed, a current altitude, a change over time of the current flying altitude, a current overall aircraft mass, a change over time of the overall aircraft mass, an engine characteristic for determining engine performance or engine thrust, a load factor, a current lift characteristic of the aircraft, a the current dynamic pressure, and a current aircraft configuration (Palmer at column 9 lines 36-44, column 14 lines 43-67).

Regarding claim 11, Palmer discloses wherein the current flight performance indicator is determined while also taking into account a variation in wind experienced by the aircraft (wind shear; Palmer at abstract).

Regarding claim 13, Palmer discloses wherein values of flying state parameters for determining a sideslip state are determined, a compensation value of the current flight 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4a.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 6,253,126).
Regarding claims 4 and 5, while Palmer does not explicitly disclose the equations as claimed, on of ordinary skill in the art at the time of the invention can easily derive said equation since the claimed lift ‘A’ is merely the weight of the aircraft (W=mg) combined with a load factor, the load factor a vector sum of X and Z axis load components and the aircraft AOA.

4b.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer, as cited above, and further in view of Meisner (US 2014/0090456).
Regarding claim 6, as best understood, Palmer does not explicitly disclose wherein a low pressure shaft speed of at least one engine of the aircraft is determined for the engine characteristic for determining the engine performance as a flying state parameter.

It would be obvious to one of ordinary skill in the art at the time of the invention to augment the aircraft diagnostic invention of Palmer with the monitored parameter of Meisner.  Doing so would provide for further icing diagnosis to interior components of an aircraft in addition to the exterior of the aircraft during various flight phases.

4c.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 6,253,126), as cited above, and further in view of Lax (US 2020/0026307).
Regarding claim 7, Palmer is silent as to wherein the current flight performance indicator is an overall change in energy over a predetermined time period.
Lax, in a similar invention in the same field of endeavor, teaches calculating a change in energy as the aircraft travels through an ascent profile (Lax at 0049-0051).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Palmer with the calculations of Lax.  Doing so would provide for a fuel efficient flight profile.

Regarding claim 8, while the combination does not explicitly teach the equations as claimed, one of ordinary skill in the art at the time of the invention can easily derive and recognize said equation as the change in total system energy, kinetic and potential, over a given time period (e.g. Lax at 0050-0051).



Claim Objections
5.	Claims 10, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claim 16 is objected due to dependency on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	30 September 2021